DETAILED ACTION
Claims 1-14 and 17-19 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 3 (line 10) is objected to because of the following informalities:  “…the object being positioned within the housing before being run in hole extending across the housing to isolate a first area from the second area…” should read as “…the object being positioned within the shearing housing before being run in hole extending across the housing to isolate a first area from the second area…”.  Appropriate correction is required.

Claim 21 (line 8) is objected to because of the following informalities:  “…the upper portion being configured to be sheared from the lower portion based on applied pressure to the shearing housing via an object in a first direction being greater than a stress threshold…” should read as “…the upper portion being configured to be sheared from the lower portion based on applied pressure to the shearing housing via the object in a first direction being greater than a stress threshold…”.  Appropriate correction is required.

Response to Arguments
Examiner notes that the amendments to claims 1-19 as introduced overcomes the previous prior art rejection interpretation as disclosed in the most recent Office Action. However, the current amended claims are being rejected under a different interpretation as introduced herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynk (US Publication 2016/0108711 A1; hereinafter “Lynk”) in view of Hern et al. (US Publication 2015/0068727 A1; herein “Hern”).

In regards to claim 1, Lynk discloses: A downhole tool (at least 500, as shown in at least figures 5) comprising: 
	a shearing housing (at least 510, 520) with an upper portion (portion of at least 522, as shown in figure 5A; Examiner notes at least the shear pins may be part of the portion which would allow for the ball seat to shear away from when pressure is built up behind the ball) and a lower portion (portion of at least 540, 542, as shown in figure 5A), 
	an object (at least 530) being configured to isolate a first area above the shearing housing (area(s) uphole of the sub 500, as shown in figures 5) from a second area below the shearing housing (area(s) downhole of the sub 500, as shown in figures 5; at least figure 5B and paragraph [0172] introduces “the frac ball 530 has moved down the bore 505 and has landed on the seat 540. The biasing force residing at the lower end 524 of the sleeve 520 and in the dogs 542 holds the frac ball 530 within the sliding sleeve 500, creating a pressure seal”), the object being positioned across and within (i.e. longitudinally within) the shearing housing (as shown in at least figures 5), the upper portion being configured to be sheared from the lower portion based on applied pressure to the shearing housing via the object being greater than a stress threshold (at least figures 5A-5B and paragraphs [0168-0173] introduces “the state of FIG. 5A, the ports 545 are generally closed off to fluid flow from the bore 505. More particularly, the lower end 524 of the tubular sleeve 520 and elastomeric seals 527 covers the ports 545. However, the tubular sleeve 520 is designed to slide downward in response to hydraulic pressure, thereby aligning openings 525 in the sleeve 520 with the ports 545”; at least figure 5C and paragraph [0174-0175] introduces “shearing the first shear pin 552 releases the tubular sleeve 520 from the housing 510. This, in turn, allows the tubular sleeve 520 to move downward in the bore 505 relative to the tubular housing 510. The through-openings 525 in the sleeve 520 are now aligned with the ports 545 in the tubular housing, thereby exposing the ports 545”), 
	wherein the first area and the second area are isolated from each other before (as shown in at least figures 5A-5B) and after (as shown in at least figures 5C-5D) the lower portion and the upper portion are sheared from each other (at least figures 5A-5B and paragraphs [0168-0173] introduces “the state of FIG. 5A, the ports 545 are generally closed off to fluid flow from the bore 505. More particularly, the lower end 524 of the tubular sleeve 520 and elastomeric seals 527 covers the ports 545. However, the tubular sleeve 520 is designed to slide downward in response to hydraulic pressure, thereby aligning openings 525 in the sleeve 520 with the ports 545”; at least figure 5C and paragraph [0174-0175] introduces “shearing the first shear pin 552 releases the tubular sleeve 520 from the housing 510. This, in turn, allows the tubular sleeve 520 to move downward in the bore 505 relative to the tubular housing 510. The through-openings 525 in the sleeve 520 are now aligned with the ports 545 in the tubular housing, thereby exposing the ports 545”).
	However, Lynk appears to be silent in regards to: the object being positioned across the shearing housing before the object and the shearing housing are positioned within a hole.
	The teachings of Hern introduce a downhole tool comprising an object landing location within the tubing string. Hern teaches a tool string with a landing seat and a sealing drop ball, wherein the drop ball is positioned across the housing prior to being inserted into the wellbore (paragraphs [0023-0024] introduces for the object, at least 44, to be partially positioned across the shear housing, at least 14, 24, before the object and the shearing housing are positioned within a hole; at least figures 1-5 introduces the run-in position depicting the positioning).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lynk to include the teachings of Hern, by modifying the object and the shearing housing taught by Lynk to include for the object to be positioned across the shearing housing before the object and the shearing housing are positioned within a hole taught by Hern in light of simple substitution of a known deployment mechanism since Hern expressly teaches that a downhole object can be coupled within a downhole tool prior to placement of the downhole tool within a wellbore, further supported by MPEP 2143, section I, subsection B. Furthermore, the use of this mechanism also allows you to include other downhole actuation tools that might otherwise conflict with needing a drop ball, since this one can be held independent of other potential actuation tools (at least abstract and paragraphs [0005, 0023]). Examiner notes that the structures for the “shearing housing” are being interpreted to broadly include outer structures such that the teachings of Lynk would have the ball be placed “across and within” those structures, as the claim does not require the object to extend across the entirety of the bore or anything that specific.  

In regards to claim 2, Lynk further discloses: wherein a lower surface of the object is configured to be seated on the lower portion of the shearing housing (at least paragraph [0172] introduces “FIG. 5B is a second side view of the sliding sleeve 500. Here, the frac ball 530 has moved down the bore 505 and has landed on the seat 540”).

In regards to claim 3, Lynk discloses: A downhole tool (at least 500, as shown in at least figures 5) comprising: 
	a shearing housing (at least 510, 520) with an upper portion (portion of at least 522, as shown in figure 5A; Examiner notes at least the shear pins may be part of the portion which would allow for the ball seat to shear away from when pressure is built up behind the ball) and a lower portion (portion of at least 540, 542, as shown in figure 5A), the shearing housing being positioned within (i.e. longitudinally within) a mandrel (at least 510), the upper portion of the shearing housing being configured to be sheared from the lower portion of the shearing housing based on applied pressure to the shearing housing via an object (at least 530) being greater than a stress threshold (at least figures 5A-5B and paragraphs [0168-0173] introduces “the state of FIG. 5A, the ports 545 are generally closed off to fluid flow from the bore 505. More particularly, the lower end 524 of the tubular sleeve 520 and elastomeric seals 527 covers the ports 545. However, the tubular sleeve 520 is designed to slide downward in response to hydraulic pressure, thereby aligning openings 525 in the sleeve 520 with the ports 545”; at least figure 5C and paragraph [0174-0175] introduces “shearing the first shear pin 552 releases the tubular sleeve 520 from the housing 510. This, in turn, allows the tubular sleeve 520 to move downward in the bore 505 relative to the tubular housing 510. The through-openings 525 in the sleeve 520 are now aligned with the ports 545 in the tubular housing, thereby exposing the ports 545”), the object being positioned between (i.e. at least radially between) the upper portion and the lower portion (as shown in at least figures 5A-5B); 
	a first area above the shearing housing (area(s) uphole of the sub 500, as shown in figures 5); 
	a second area below the shearing housing (area(s) downhole of the sub 500, as shown in figures 5), the object being positioned within the shearing housing extending across the housing to isolate a first area from the second area (at least figure 5B and paragraph [0172] introduces “the frac ball 530 has moved down the bore 505 and has landed on the seat 540. The biasing force residing at the lower end 524 of the sleeve 520 and in the dogs 542 holds the frac ball 530 within the sliding sleeve 500, creating a pressure seal”); 
	wherein the first area and the second area are isolated from each other before (as shown in at least figures 5A-5B) and after (as shown in at least figures 5C-5D) the lower portion and the upper portion are sheared from each other (at least figures 5A-5B and paragraphs [0168-0173] introduces “the state of FIG. 5A, the ports 545 are generally closed off to fluid flow from the bore 505. More particularly, the lower end 524 of the tubular sleeve 520 and elastomeric seals 527 covers the ports 545. However, the tubular sleeve 520 is designed to slide downward in response to hydraulic pressure, thereby aligning openings 525 in the sleeve 520 with the ports 545”; at least figure 5C and paragraph [0174-0175] introduces “shearing the first shear pin 552 releases the tubular sleeve 520 from the housing 510. This, in turn, allows the tubular sleeve 520 to move downward in the bore 505 relative to the tubular housing 510. The through-openings 525 in the sleeve 520 are now aligned with the ports 545 in the tubular housing, thereby exposing the ports 545”); 
	the downhole tool having a ledge (most radially inward ledge surface of at least 545) and a tapered sidewall (at least 515), the tapered sidewall being configured to receive the lower portion of the shearing housing after the lower portion of the shearing housing being sheared from the upper portion of the shearing housing (as shown in at least figure 5H).
	However, Lynk appears to be silent in regards to: the object being positioned within the shearing housing before being positioned within a hole.
	The teachings of Hern introduce a downhole tool comprising an object landing location within the tubing string. Hern teaches a tool string with a landing seat and a sealing drop ball, wherein the drop ball is positioned across the housing prior to being inserted into the wellbore (paragraphs [0023-0024] introduces for the object, at least 44, to be partially positioned within the shear housing, at least 14, 24, before the object and the shearing housing are positioned within a hole; at least figures 1-5 introduces the run-in position depicting the positioning).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lynk to include the teachings of Hern, by modifying the object and the shearing housing taught by Lynk to include for the object to be positioned within the shearing housing before the object and the shearing housing are positioned within a hole taught by Hern in light of simple substitution of a known deployment mechanism since Hern expressly teaches that a downhole object can be coupled within a downhole tool prior to placement of the downhole tool within a wellbore, further supported by MPEP 2143, section I, subsection B. Furthermore, the use of this mechanism also allows you to include other downhole actuation tools that might otherwise conflict with needing a drop ball, since this one can be held independent of other potential actuation tools (at least abstract and paragraphs [0005, 0023]). Examiner notes that the structures for the “shearing housing” are being interpreted to broadly include outer structures such that the teachings of Lynk would have the ball be placed “across and within” those structures, as the claim does not require the object to extend across the entirety of the bore or anything that specific.  

In regards to claim 8, Lynk further discloses: wherein the tapered sidewall of the tool is configured to limit movement of the lower portion of the shearing housing towards a distal end of the tool (at least figure 5H and paragraphs [0181-0182] introduces “Outer surfaces of the dogs 542 now reside in the circumferential recess 515 along the tubular housing 510. The ball 530 will then fall further in the wellbore, where it will encounter a seat associated with a next sliding sleeve that is identical to sleeve 500”).

In regards to claim 10, Lynk discloses: A downhole tool (at least 500, as shown in at least figures 5) comprising: 
	a shearing housing (at least 510, 520) with an upper portion (portion of at least 522, as shown in figure 5A; Examiner notes at least the shear pins may be part of the portion which would allow for the ball seat to shear away from when pressure is built up behind the ball) and a lower portion (portion of at least 540, 542, as shown in figure 5A), the upper portion of the shearing housing being configured to be sheared from the lower portion of the shearing housing within (i.e. longitudinally within) a mandrel (at least 510) based on applied pressure to the shearing housing via an object (at least 530) being greater than a stress threshold (at least figures 5A-5B and paragraphs [0168-0173] introduces “the state of FIG. 5A, the ports 545 are generally closed off to fluid flow from the bore 505. More particularly, the lower end 524 of the tubular sleeve 520 and elastomeric seals 527 covers the ports 545. However, the tubular sleeve 520 is designed to slide downward in response to hydraulic pressure, thereby aligning openings 525 in the sleeve 520 with the ports 545”; at least figure 5C and paragraph [0174-0175] introduces “shearing the first shear pin 552 releases the tubular sleeve 520 from the housing 510. This, in turn, allows the tubular sleeve 520 to move downward in the bore 505 relative to the tubular housing 510. The through-openings 525 in the sleeve 520 are now aligned with the ports 545 in the tubular housing, thereby exposing the ports 545”), the object being positioned between (i.e. at least radially between) the upper portion and the lower portion (as shown in at least figures 5A-5B); 
	a first area above the shearing housing (area(s) uphole of the sub 500, as shown in figures 5); 
	a second area below the shearing housing (area(s) downhole of the sub 500, as shown in figures 5), the object extending across the shearing housing to isolate a first area from the second area (at least figure 5B and paragraph [0172] introduces “the frac ball 530 has moved down the bore 505 and has landed on the seat 540. The biasing force residing at the lower end 524 of the sleeve 520 and in the dogs 542 holds the frac ball 530 within the sliding sleeve 500, creating a pressure seal”); 
	wherein the first area and the second area are isolated from each other before (as shown in at least figures 5A-5B) and after (as shown in at least figures 5C-5D) the lower portion and the upper portion are sheared from each other (at least figures 5A-5B and paragraphs [0168-0173] introduces “the state of FIG. 5A, the ports 545 are generally closed off to fluid flow from the bore 505. More particularly, the lower end 524 of the tubular sleeve 520 and elastomeric seals 527 covers the ports 545. However, the tubular sleeve 520 is designed to slide downward in response to hydraulic pressure, thereby aligning openings 525 in the sleeve 520 with the ports 545”; at least figure 5C and paragraph [0174-0175] introduces “shearing the first shear pin 552 releases the tubular sleeve 520 from the housing 510. This, in turn, allows the tubular sleeve 520 to move downward in the bore 505 relative to the tubular housing 510. The through-openings 525 in the sleeve 520 are now aligned with the ports 545 in the tubular housing, thereby exposing the ports 545”);
	stress points positioned between the upper portion and the lower portion (Examiner notes that the claim language is broad in nature in which a plurality of arbitrary “stress points” can be established in light of at least downhole fluid pressure/mechanical actuations applied within the tool; for example, elements 542 are radially positioned between the upper and lower portion, as shown in at least figures 5, which establish stress points about at least their respective pivot points); 
	gaps positioned between the stress points to control a width of the stress points (In light of the broad interpretation of the previous limitation, Examiner notes that this limitation is broad in nature as well; the gaps between each of the elements 542 coupled to 520 control a width of the stress points, until radially actuated outwardly, as shown in at least figure 5H).
	However, Lynk appears to be silent in regards to: the object being positioned within the shearing housing before being positioned within the hole.
	The teachings of Hern introduce a downhole tool comprising an object landing location within the tubing string. Hern teaches a tool string with a landing seat and a sealing drop ball, wherein the drop ball is positioned across the housing prior to being inserted into the wellbore (paragraphs [0023-0024] introduces for the object, at least 44, to be partially positioned within the shear housing, at least 14, 24, before the object and the shearing housing are positioned within a hole; at least figures 1-5 introduces the run-in position depicting the positioning).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lynk to include the teachings of Hern, by modifying the object and the shearing housing taught by Lynk to include for the object to be positioned within the shearing housing before the object and the shearing housing are positioned within a hole taught by Hern in light of simple substitution of a known deployment mechanism since Hern expressly teaches that a downhole object can be coupled within a downhole tool prior to placement of the downhole tool within a wellbore, further supported by MPEP 2143, section I, subsection B. Furthermore, the use of this mechanism also allows you to include other downhole actuation tools that might otherwise conflict with needing a drop ball, since this one can be held independent of other potential actuation tools (at least abstract and paragraphs [0005, 0023]).

In regards to claim 11, Lynk discloses: A downhole tool (at least 500, as shown in at least figures 5) comprising: 
	a shearing housing (at least 510, 520) with an upper portion (portion of at least 522, as shown in figure 5A; Examiner notes at least the shear pins may be part of the portion which would allow for the ball seat to shear away from when pressure is built up behind the ball) and a lower portion (portion of at least 540, 542, as shown in figure 5A), the upper portion of the shearing housing being configured to be sheared from the lower portion of the shearing housing based on applied pressure to the shearing housing via an object (at least 530) being greater than a stress threshold (at least figures 5A-5B and paragraphs [0168-0173] introduces “the state of FIG. 5A, the ports 545 are generally closed off to fluid flow from the bore 505. More particularly, the lower end 524 of the tubular sleeve 520 and elastomeric seals 527 covers the ports 545. However, the tubular sleeve 520 is designed to slide downward in response to hydraulic pressure, thereby aligning openings 525 in the sleeve 520 with the ports 545”; at least figure 5C and paragraph [0174-0175] introduces “shearing the first shear pin 552 releases the tubular sleeve 520 from the housing 510. This, in turn, allows the tubular sleeve 520 to move downward in the bore 505 relative to the tubular housing 510. The through-openings 525 in the sleeve 520 are now aligned with the ports 545 in the tubular housing, thereby exposing the ports 545”), the object being positioned between (i.e. at least radially between) the upper portion and the lower portion (as shown in at least figures 5A-5B); 
	a first area above the shearing housing (area(s) uphole of the sub 500, as shown in figures 5); 
	a second area below the shearing housing (area(s) downhole of the sub 500, as shown in figures 5), the object being positioned within the housing, the object extending across the housing to isolate a first area from the second area (at least figure 5B and paragraph [0172] introduces “the frac ball 530 has moved down the bore 505 and has landed on the seat 540. The biasing force residing at the lower end 524 of the sleeve 520 and in the dogs 542 holds the frac ball 530 within the sliding sleeve 500, creating a pressure seal”); 
	wherein the first area and the second area are isolated from each other before (as shown in at least figures 5A-5B) and after (as shown in at least figures 5C-5D) the lower portion and the upper portion are sheared from each other (at least figures 5A-5B and paragraphs [0168-0173] introduces “the state of FIG. 5A, the ports 545 are generally closed off to fluid flow from the bore 505. More particularly, the lower end 524 of the tubular sleeve 520 and elastomeric seals 527 covers the ports 545. However, the tubular sleeve 520 is designed to slide downward in response to hydraulic pressure, thereby aligning openings 525 in the sleeve 520 with the ports 545”; at least figure 5C and paragraph [0174-0175] introduces “shearing the first shear pin 552 releases the tubular sleeve 520 from the housing 510. This, in turn, allows the tubular sleeve 520 to move downward in the bore 505 relative to the tubular housing 510. The through-openings 525 in the sleeve 520 are now aligned with the ports 545 in the tubular housing, thereby exposing the ports 545”); 
	wherein the shearing housing is an integral (Examiner has given the term “integral” its broadest reasonable interpretation in light of the instant application’s specification, and will assume for “integral” to mean “necessary and important as a part of a whole”, as defined within https://dictionary.cambridge.org/us/dictionary/english/integral; furthermore, the expression “integral” has a somewhat broad connotation and is not necessarily restricted to a one-piece article. In re Kohno, 55 CCPA 998, 391 F.2d 959, 157 USPQ 275 (CCPA 1968)) and single piece formed of the upper portion and the lower portion (Examiner notes that the limitation is broad in nature in light of the instant application’s specification, in which a “single piece” can be read as a single portion, single section, etc. which can comprise of a plurality of elements).
	However, Lynk appears to be silent in regards to: the object being positioned within the shearing housing before positioned within the hole.
	The teachings of Hern introduce a downhole tool comprising an object landing location within the tubing string. Hern teaches a tool string with a landing seat and a sealing drop ball, wherein the drop ball is positioned across the housing prior to being inserted into the wellbore (paragraphs [0023-0024] introduces for the object, at least 44, to be partially positioned within the shear housing, at least 14, 24, before the object and the shearing housing are positioned within a hole; at least figures 1-5 introduces the run-in position depicting the positioning).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lynk to include the teachings of Hern, by modifying the object and the shearing housing taught by Lynk to include for the object to be positioned within the shearing housing before the object and the shearing housing are positioned within a hole taught by Hern in light of simple substitution of a known deployment mechanism since Hern expressly teaches that a downhole object can be coupled within a downhole tool prior to placement of the downhole tool within a wellbore, further supported by MPEP 2143, section I, subsection B. Furthermore, the use of this mechanism also allows you to include other downhole actuation tools that might otherwise conflict with needing a drop ball, since this one can be held independent of other potential actuation tools (at least abstract and paragraphs [0005, 0023]).

In regards to claim 12, Lynk further discloses: further comprising: coupling mechanisms (via at least 552) configured to connect the upper portion and the lower portion (as shown in at least figure 5A), wherein the coupling mechanisms are shear pins (at least paragraph [0172] introduces “…the tubular sleeve 520 is held in place by a first shear pin 552, which connects the sleeve 520 to the housing 510 at the first end 522 of the sleeve 520”), wherein an upper surface of the object and a lower surface of the object (of at least 530) are positioned within (i.e. at least radially between) the shearing housing (as shown in at least figures 5).

In regards to claim 13, Lynk discloses: A method associated with a downhole tool (at least 500, as shown in at least figures 5; at least abstract introduces “A method of completing a wellbore involves placing a series of sliding sleeves along a string of production casing in the wellbore and includes dropping a frac ball into the wellbore and landing it on a seat associated with an uppermost sleeve”) comprising:
	positioning an object (at least 530) within a shearing housing (at least 510, 520) across the shearing housing (as shown in at least figures 5), the object being configured to isolate a first area above the shearing housing (area(s) uphole of the sub 500, as shown in figures 5) from a second area below the shearing housing (area(s) downhole of the sub 500, as shown in figures 5; at least figure 5B and paragraph [0172] introduces “the frac ball 530 has moved down the bore 505 and has landed on the seat 540. The biasing force residing at the lower end 524 of the sleeve 520 and in the dogs 542 holds the frac ball 530 within the sliding sleeve 500, creating a pressure seal”); 
	shearing an upper portion (portion of at least 522, as shown in figure 5A; Examiner notes at least the shear pins may be part of the portion which would allow for the ball seat to shear away from when pressure is built up behind the ball) of a shearing housing (at least 510, 520) and a lower portion (portion of at least 540, 542, as shown in figure 5A) of the shearing housing based on applied pressure to the shearing housing via the object being greater than a stress threshold (at least figures 5A-5B and paragraphs [0168-0173] introduces “the state of FIG. 5A, the ports 545 are generally closed off to fluid flow from the bore 505. More particularly, the lower end 524 of the tubular sleeve 520 and elastomeric seals 527 covers the ports 545. However, the tubular sleeve 520 is designed to slide downward in response to hydraulic pressure, thereby aligning openings 525 in the sleeve 520 with the ports 545”; at least figure 5C and paragraph [0174-0175] introduces “shearing the first shear pin 552 releases the tubular sleeve 520 from the housing 510. This, in turn, allows the tubular sleeve 520 to move downward in the bore 505 relative to the tubular housing 510. The through-openings 525 in the sleeve 520 are now aligned with the ports 545 in the tubular housing, thereby exposing the ports 545”); 
	isolating the first area and the second area shearing an upper portion of a shearing housing and a lower portion of the shearing housing before (as shown in at least figures 5A-5B) and after (as shown in at least figures 5C-5D) the lower portion and the upper portion are sheared from each other (at least figures 5A-5B and paragraphs [0168-0173] introduces “the state of FIG. 5A, the ports 545 are generally closed off to fluid flow from the bore 505. More particularly, the lower end 524 of the tubular sleeve 520 and elastomeric seals 527 covers the ports 545. However, the tubular sleeve 520 is designed to slide downward in response to hydraulic pressure, thereby aligning openings 525 in the sleeve 520 with the ports 545”; at least figure 5C and paragraph [0174-0175] introduces “shearing the first shear pin 552 releases the tubular sleeve 520 from the housing 510. This, in turn, allows the tubular sleeve 520 to move downward in the bore 505 relative to the tubular housing 510. The through-openings 525 in the sleeve 520 are now aligned with the ports 545 in the tubular housing, thereby exposing the ports 545”).
	However, Lynk appears to be silent in regards to: the object that was positioned within the shearing housing before the shearing housing was positioned in the hole.
	The teachings of Hern introduce a downhole tool comprising an object landing location within the tubing string. Hern teaches a tool string with a landing seat and a sealing drop ball, wherein the drop ball is positioned across the housing prior to being inserted into the wellbore (paragraphs [0023-0024] introduces for the object, at least 44, to be partially positioned across the shear housing, at least 14, 24, before the object and the shearing housing are positioned within a hole; at least figures 1-5 introduces the run-in position depicting the positioning).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lynk to include the teachings of Hern, by modifying the object and the shearing housing taught by Lynk to include for the object to be positioned across the shearing housing before the object and the shearing housing are positioned within a hole taught by Hern in light of simple substitution of a known deployment mechanism since Hern expressly teaches that a downhole object can be coupled within a downhole tool prior to placement of the downhole tool within a wellbore, further supported by MPEP 2143, section I, subsection B. Furthermore, the use of this mechanism also allows you to include other downhole actuation tools that might otherwise conflict with needing a drop ball, since this one can be held independent of other potential actuation tools (at least abstract and paragraphs [0005, 0023]).

In regards to claim 14, Lynk discloses: A method (at least abstract introduces “A method of completing a wellbore involves placing a series of sliding sleeves along a string of production casing in the wellbore and includes dropping a frac ball into the wellbore and landing it on a seat associated with an uppermost sleeve”) comprising: 
	shearing an upper portion (portion of at least 522, as shown in figure 5A; Examiner notes at least the shear pins may be part of the portion which would allow for the ball seat to shear away from when pressure is built up behind the ball) of a shearing housing (at least 510, 52) and a lower portion of the shearing housing (portion of at least 540, 542, as shown in figure 5A) based on applied pressure to the shearing housing via an object (at least 530) being greater than a stress threshold (at least figures 5A-5B and paragraphs [0168-0173] introduces “the state of FIG. 5A, the ports 545 are generally closed off to fluid flow from the bore 505. More particularly, the lower end 524 of the tubular sleeve 520 and elastomeric seals 527 covers the ports 545. However, the tubular sleeve 520 is designed to slide downward in response to hydraulic pressure, thereby aligning openings 525 in the sleeve 520 with the ports 545”; at least figure 5C and paragraph [0174-0175] introduces “shearing the first shear pin 552 releases the tubular sleeve 520 from the housing 510. This, in turn, allows the tubular sleeve 520 to move downward in the bore 505 relative to the tubular housing 510. The through-openings 525 in the sleeve 520 are now aligned with the ports 545 in the tubular housing, thereby exposing the ports 545”), the object being positioned between (i.e. radially between) the upper portion and the lower portion (as shown in at least figures 5), the object being run in hole (at least paragraph [0168, 0172] introduces “…the frac ball 530 has moved down the bore 505 and has landed on the seat 540”) extending across the housing to isolate a first area above the shearing housing (area(s) uphole of the sub 500, as shown in figures 5) from a second area below the shearing housing (area(s) downhole of the sub 500, as shown in figures 5; at least figure 5B and paragraph [0172] introduces “the frac ball 530 has moved down the bore 505 and has landed on the seat 540. The biasing force residing at the lower end 524 of the sleeve 520 and in the dogs 542 holds the frac ball 530 within the sliding sleeve 500, creating a pressure seal”); 
	isolating the first area above the shearing housing and the second area below the shearing housing before (as shown in at least figures 5A-5B) and after (as shown in at least figures 5C-5D) the lower portion and the upper portion are sheared from each other (at least figures 5A-5B and paragraphs [0168-0173] introduces “the state of FIG. 5A, the ports 545 are generally closed off to fluid flow from the bore 505. More particularly, the lower end 524 of the tubular sleeve 520 and elastomeric seals 527 covers the ports 545. However, the tubular sleeve 520 is designed to slide downward in response to hydraulic pressure, thereby aligning openings 525 in the sleeve 520 with the ports 545”; at least figure 5C and paragraph [0174-0175] introduces “shearing the first shear pin 552 releases the tubular sleeve 520 from the housing 510. This, in turn, allows the tubular sleeve 520 to move downward in the bore 505 relative to the tubular housing 510. The through-openings 525 in the sleeve 520 are now aligned with the ports 545 in the tubular housing, thereby exposing the ports 545”); 
	positioning the object across the shearing housing before the upper portion is sheared from the lower portion (as shown in at least figure 5A-5B; at least paragraph [0168, 0172] introduces “…the frac ball 530 has moved down the bore 505 and has landed on the seat 540”; the transitioning from figure 5B to 5C introduces the shearing of the portions of the housing after), 
	wherein a lower surface of the object is configured to be seated on the lower portion (as shown in at least figure 5B; at least paragraph [0168, 0172] introduces “…the frac ball 530 has moved down the bore 505 and has landed on the seat 540”).
	However, Lynk appears to be silent in regards to: the object being positioned across the shearing housing before the object and the shearing housing are positioned within a hole.
	The teachings of Hern introduce a downhole tool comprising an object landing location within the tubing string. Hern teaches a tool string with a landing seat and a sealing drop ball, wherein the drop ball is positioned across the housing prior to being inserted into the wellbore (paragraphs [0023-0024] introduces for the object, at least 44, to be partially positioned across the shear housing, at least 14, 24, before the object and the shearing housing are positioned within a hole; at least figures 1-5 introduces the run-in position depicting the positioning).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lynk to include the teachings of Hern, by modifying the object and the shearing housing taught by Lynk to include for the object to be positioned across the shearing housing before the object and the shearing housing are positioned within a hole taught by Hern in light of simple substitution of a known deployment mechanism since Hern expressly teaches that a downhole object can be coupled within a downhole tool prior to placement of the downhole tool within a wellbore, further supported by MPEP 2143, section I, subsection B. Furthermore, the use of this mechanism also allows you to include other downhole actuation tools that might otherwise conflict with needing a drop ball, since this one can be held independent of other potential actuation tools (at least abstract and paragraphs [0005, 0023]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynk (US Publication 2016/0108711 A1; hereinafter “Lynk”) in view of Hern et al. (US Publication 2015/0068727 A1; herein “Hern”) with the teachings of Tschetter et al. (US Publication 2013/0319668 A1; herein “Tschetter”).

In regards to claim 9, Lynk in view of Hern disclose claim 3 above.
	However, Lynk in view of Hern appear to be silent in regards to: wherein at least one of the tool and the shearing housing is formed of a dissolvable material.
	The teachings of Tschetter introduce a downhole isolation tool via an object therein. Tschetter discloses: wherein at least one of the tool and the shearing housing is formed of a dissolvable material (at least abstract, figures 1-2, and paragraph [0009] introduces “Once the frac or stimulation services are completed, the dissolvable ball will dissolve and the well can be flowed on production, or equipped with production tubing, all without any wellbore intervention”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lynk in view of Hern to include the teachings of Tschetter, by modifying the downhole isolation object taught by Lynk in view of Hern to include for the object to be dissolvable taught by Tschetter to allow for fracturing, stimulating and producing a wellbore without having to mill out and remove fracturing/bridge plugs (at least paragraph [0001]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynk (US Publication 2016/0108711 A1; hereinafter “Lynk”) in view of Tschetter et al. (US Publication 2013/0319668 A1; herein “Tschetter”).

In regards to claim 18, Lynk discloses claim 3 above. Lynk discloses at least a tool (at least 500, as shown in at least figures 5).
	However, Lynk appears to be silent in regards to: wherein at least one of a tool and the shearing housing is formed of a dissolvable material.
	The teachings of Tschetter introduce a downhole isolation tool via an object therein. Tschetter discloses: wherein at least one of a tool and the shearing housing is formed of a dissolvable material (at least abstract, figures 1-2, and paragraph [0009] introduces “Once the frac or stimulation services are completed, the dissolvable ball will dissolve and the well can be flowed on production, or equipped with production tubing, all without any wellbore intervention”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lynk to include the teachings of Tschetter, by modifying the downhole isolation object taught by Lynk to include for the object to be dissolvable taught by Tschetter to allow for fracturing, stimulating and producing a wellbore without having to mill out and remove fracturing/bridge plugs (at least paragraph [0001]).

Allowable Subject Matter
Claims 15-16 and 21 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676